internal_revenue_service index nos legend fund department of the treasury washington d c person to contact telephone number refer reply to cc dom fi p - plr-111610-99 date date a o d a o d r o w o b l i u i l state date date date date date date l f t j s e e f n u y o date a date o o l date k o accountant 19xx dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of fund requesting an extension of time to make an election under sec_851 of the internal_revenue_code to be treated as company ric beginning with its initial taxable_year requests that its election be considered timely filed pursuant to sec_301_9100-1 and -3 regulations of the procedure and administration a regulated investment fund facts fund is registered with the securities_and_exchange_commission as act of an investment_company under the investment_company u s c sec_80a-1 et seq fund was created under ys plr-111610-99 state law accrual_method of accounting as year as defined in a ric it adopted a tax_year ending march and the fund intended to qualify annually sec_851 beginning with its initial taxable fund commenced operations on date fund's first taxable fund's federal_income_tax return for its year ended on date first taxable_year was due_date fund engaged accountant in september 19xx to prepare fund's initial audit and federal_income_tax return manager assigned to fund timely filed a form_7004 application_for automatic_extension of time to file corporation income_tax return on behalf of fund extending the due_date to date the accountant tax on date fund engaged a new administrator on date the accountant tax manager assigned to fund resigned from accountant and failed to notify anyone that the fund tax_return for the initial tax_year had not yet been prepared accountant resigned as accountant for fund and was replaced by another accounting firm the internal_revenue_service that it had not received an income_tax return for fund's initial taxable_year ending date notice was forwarded to accountant income_tax return had not been filed for fund's initial tax_year accountant prepared a return which was filed by date return contained an election under sec_851 ric fund received a notice from upon concluding that an to be treated as on date on date the the a law sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it files with its return for the taxable_year an election to be a ric or has made such election for a previous taxable_year sec_1_851-2 of the income_tax regulation provides that the taxpayer shall make its election to be treated as by computing taxable_income as return for the first taxable_year for which the election is applicable a ric in its federal_income_tax a ric sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a sec_301_9100-1 as od plr-111610-99 taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e and i g h sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of conclusion based on the information provided and the representations made we hold that fund has satisfied the requirements for the granting of a reasonable extension of time under sec_301_9100-1 and -3 election under sec_851 for the tax_year that ended on date therefore fund will be treated as having made a timely on its federal_income_tax return filed no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine fund's tax_liability for the year involved director's office determines fund's liability is lower office will determine the federal_income_tax effect if the district that except as specifically ruled upon herein no opinion is expressed or implied as regarding funds implied whether fund qualifies as subchapter_m part of the code to any federal_income_tax consequences in particular no opinion is expressed or a ric that is taxable under this ruling is directed only to the taxpayers who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours plr-111610-99 ae assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy ce uf
